Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Millot US6171289 discloses a method for data collection from a medical appliance, (figs.2,4 and col.4:46-65). 
claim 12 to arranged in a manner to include “selecting a data collection scheme from a primary data collection scheme and a secondary data collecting scheme, the primary data collection scheme being different from the secondary data collection scheme, in accordance with an operating state of the medical appliance, in accordance with selecting the primary data collection scheme; collecting data from a first terminal and a second terminal according to the primary data collection scheme, the first terminal forming an electrical connection with a first electrode of the medical appliance and the second terminal forming an electrical connection with a second electrode of the medical appliance; and in accordance with selecting the secondary data collection scheme; collecting data from the first terminal and the second terminal according to the secondary data collection scheme”. 
Therefore, claim 12 is allowed with associated dependent claims. 
Independent claim 1 include limitation analogous to the allowable limitation of claim 12. Thus, allowed with associated dependent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685